Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the election filed on 08/27/2021.
	Currently, claims 1-25 are pending with claims 4-5, 11-19 and 23-24 being withdrawn from consideration as being drawn to non-elected Groups/Species.  

Election/Restrictions
Applicant’s election without traverse of Group I, Species I in the reply filed on 08/27/2021 is acknowledged.
Claims 4-5, 11-19 and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/27/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 25 recites the limitation "the circuit board" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  The office suggests to refer to a pre-introduced term or else introduce this term explicitly as at present it is confusing which circuit board is being referred to.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by CN 105892221 (the 221’ reference published 08/24/2016).
As to claim 1, the 221’ reference shows in Fig. 18 a semiconductor device, comprising: 
a substrate (substrate 100: [0075] first introducing); 
a U-shaped channel above the substrate (see the overall channel structure 450 made of parts 451 near the source, 452 near the drain and near 453 down at the bottom), wherein the U-shaped channel includes a channel bottom (near 453), a first channel wall and a second channel wall parallel to each other (see the right hand wall of the part of 451 towards the inner 
a gate dielectric layer (see gate dielectric 300; [0076] introducing) above the substrate and in contact with the channel bottom (note 300 contacts 453 and is above 100); 
a gate electrode (see gate electrode 250; [0075] introduces) above the substrate and in contact with the gate dielectric layer (note 250 touches 300 and is above 100); and 
a source electrode coupled to the source area (see source electrode 510 coupled to the part of 451 near 510; [0088] introduces this), and a drain electrode coupled to the drain area (see drain electrode 520 near to the part of 452 near 520; [0088] introduces this).  

As to claim 3, the 221’ reference shows the device wherein the gate electrode is a bottom gat electrode between the substrate and the channel bottom (see 250 between the part 100 as substrate and channel bottom of 450), the gate dielectric layer is between the gate electrode and the channel bottom (see 300 between 250 and bottom of 450), and the .  


Claim(s) 1, 2 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (“Kim” US 2016/0204135 published 07/14/2016).  
     As to claim 1, the Kim reference shows in Fig. 2 (see also Fig. 1 for top view, and then Fig. 3-6 for the method of making; [0079]) a semiconductor device, comprising: 
a substrate (110 as plastic sub; [0080]); 
a U-shaped channel above the substrate (see the channel in material 154 of IGZO that makes up the channel of the transistor; [0084] and [0065] has the materials listed), wherein the U-shaped channel includes a channel bottom (near the bottom of the channel part of 154), a first channel wall and a second channel wall parallel to each other (as first channel wall see the right hand sidewall of the little dip in 154 where 155 goes down into it, and then see the matching left hand sidewall as second channel wall), a source area (note the part of 154 near the source 173), and a drain area (see the area of 154 over near drain 175), the first channel wall intersects with the channel bottom at a first end and intersects with the source area at a second end (note the sidewall on the right hand intersects the channel bottom at lower end thereof, and intersects with the source area of 154 up at its top end), and the second channel wall intersects with the channel bottom at a first end and intersects with the drain area at a second end (note the sidewall on the left hand intersects the channel bottom at lower end thereof, and intersects with the source area of 154 up at its top end); 

a gate electrode (see gate electrode 124 as a whole; [0045]; alternatively the office can here just designate 124r as the gate electrode part and left the 124p undesignated for depending claims below) above the substrate and in contact with the gate dielectric layer (see 124, or alternately 124r in the alternate grounds of rejection noted above, both being above the substrate and in contact with 140); and 
a source electrode coupled to the source area (note the source electrode as a whole 173; [0056]), and a drain electrode coupled to the drain area (see the drain electrode as a whole; [0056]).  

As to claim 2, Kim shows the device above further comprising: a first spacer next to the first channel wall (note the part of 155 next to the right hand sidewall of the dip in 154 here acting as a generic spacer and being next to the right hand sidewall, the source area of 154 and the source electrode 173),
a second spacer next to the second channel wall (note the part of 155 next to the left hand sidewall of the dip in 154 here acting as a generic spacer and being next to the right hand sidewall, the source area of 154 and the source electrode 173), the drain area, and the drain electrode.  


As to claim 6, Kim shows the device wherein the gate dielectric is SiO (see above).  



As to claim 8, Kim shows the device wherein the gate electrode includes copper (see 124r being copper; [0080]).  

As to claim 9, Kim shows the device wherein the substrate is a plastic substrate (see plastic substrate 110; [0080]).

As to claim 10, Kim shows the device wherein the semiconductor device is above an interconnect, and the interconnect is above the substrate (note that when 124r is designated as the gate electrode then 124p is available for designation as an interconnect part; [0080]; note also that this part is above the substrate and the main semiconductor device is above the part 124p).    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim” US 2016/0204135 published 07/14/2016) as applied to claims above, in view of Ahmed et al. (“Ahmed” US 9,559,215 patented 01/31/2017).
As to claim 20, Kim shows the device as related above, but fails to show the overall device being a computer device explicitly, where the computer device explicitly includes a processor and a memory device coupled to the processor and such that either of the processor or the memory includes the device in Kim.  

Ahmed shows an overall device which is a computer device and which includes a processor and memory device coupled to the processor (note the computer with processor that has memory device DRAM coupled thereto through the motherboard they are both coupled to; col. 10, lines 15-38) such that either of the processor or memory includes a transistor (see the processor including a TFT type transistor in col. 10, lines 65-66).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the overall device as taught by Ahmed as an application to which to apply the device of Kim with the motivation of putting the smaller device in Kim to good real-life macro scale uses/applications (see the overall device of Ahmed 

As to claim 21, Kim as modified by Ahmed above shows the device with the same designations as made for claim 2 above.  

As to claim 22, Kim as modified by Ahmed above shows the device wherein the gate electrode is a bottom gate electrode between the substrate and the channel bottom (note the gate electrode in Kim is a bottom gate and is between the substrate and channel bottom designated above), the gate dielectric layer is between the gate electrode and the channel bottom (note the gate dielectric in Kim is between the gate electrode and the channel bottom as designated above), and the semiconductor device further includes a passivation layer between the first channel wall and the second channel wall (note the passivation layer 180 being between the right channel wall and the second channel wall in Kim; [0091]).   

As to claim 25, Kim as modified by Ahmed above shows the device wherein the computing device is a wearable device or a mobile computing device (note that the office here finds the computing device in the combination above to be mobile from Ahmed in the combination above), the wearable device or the mobile computing device including one or more of an antenna (note the antenna in the combination above is in the overall device), a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, or a camera coupled with a circuit board.  
Conclusion
The office will here note for the applicant that at present the claims currently pending are likely facing around 50 or so anticipatory rejections for the first independent claim (with easily done additions for the second independent claim).  But with that said, no exact match for the applicant’s device has yet been found so it is likely that with enough tightening up of the language, and perhaps a few more parts added in, then a patent can be eventually obtained.  Some things the applicant may want to tighten up are the passivation layer being down in the little trench/opening in between the spacers and not being present outside of the trench/opening, the spacers being separate layers from each other (IF intended in the specification, the office is not sure, check the written description before making any amendment along these lines), the spacers being separated from each other (again if intended in the original application), and perhaps the extra dielectric layer 109 which is distinct from the gate dielectric layer as a separate layer explicitly in whatever wording, and the positioning of 109 and several other things.  If the applicant were to bring just those four things in the chances of being able to obtain a patent are pretty high, though on their own are fairly likely to just lead to other rejections with art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891